[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-11630                  November 20, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                CLERK

                  D.C. Docket No. 07-00030-CV-CAR-3

ANDREW W. MASSIH, individually and on behalf
of a class of all person similarly situated,

                                                     Plaintiff-Appellant,

                                  versus

JIM MORAN & ASSOCIATES, INC., a foreign corporation,
J.M. FAMILY ENTERPRISES, INC., a foreign corporation,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                           (November 20, 2008)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
      In 2003, Plaintiff Andrew W. Massih purchased a new Audi automobile

from Jim Ellis Motors, Inc. The sale was financed through a Retail Installment

Sales Contract (RISC) with Audi Financial Services (Audi). Massih also paid

Audi $499.00 to enroll in the Total Loss Protection Program (TLPP),

memorialized in an addendum to the RISC (“the Addendum”). Pursuant to the

terms of the Addendum, should Massih’s automobile become a total loss and be

valued at less than the remaining balance on the automobile loan, Audi agreed to

waive the difference between the value of the car and the balance on the car loan,

thereby releasing Massih from any remaining loan obligations. By the terms of the

Addendum, Defendant Jim Moran & Associates, Inc. (JMA) was the TLPP

administrator.

      In August 2004, Plaintiff prepaid the automobile loan in full. In February

2007, Plaintiff filed a putative class action complaint against JMA, JM&A Group,

and J.M. Family Enterprises, Inc., in the Superior Court of Clarke County,

Georgia. The complaint alleged that all three Defendants owed Plaintiff and

others like him return of unearned premium from the time that their loans were

prepaid through the time that the loan would have been paid pursuant to the loan

schedule. The causes of action alleged were breach of contract; unjust

enrichment; negligence; negligence per se; and willful, wanton, and intentional

                                         2
misconduct. Plaintiff sought actual damages, attorney’s fees, and punitive

damages on behalf of himself and the class. The Defendants removed the action to

federal court. Plaintiff voluntarily dismissed JM&A Group as a defendant. JMA

and J.M. Family Enterprises (“Defendants”) moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c).

      The district court granted Defendants judgment on the pleadings. The court

dismissed the breach of contract claim because it found that the Addendum

required Plaintiff to provide notice of cancellation before he would be entitled to

any refund. Because Plaintiff had provided no such notice, Defendants had not

breached any duty to Plaintiff. The court dismissed all of Plaintiff’s other claims

as barred by Georgia’s economic loss rule. Plaintiff challenges on this appeal only

the breach of contract judgment.

      After careful review of the appellate briefs, the pleadings filed in the district

court, and the Addendum, we agree with the district court that Plaintiff’s breach of

contract claim cannot survive. The district court correctly found that the

Addendum is an unambigous contract that should be enforced according to its own

clear terms. (R.2-35 at 7); see also Guthrie v. Guthrie, 594 S.E.2d 356, 358 (Ga.

2004) (“‘If the language [of a contract] is plain and unambiguous and the intent

may be clearly gathered therefrom, we need look no further.’” (quoting Carlos v.

                                          3
Lane, 571 S.E.2d 736, 738 (Ga. 2002))). The Addendum itself provides the

conditions under which Plaintiff was entitled to a refund. (R.2-26, Ex. A at 1.)

Under those conditions, a refund was due only if Plaintiff made a request to cancel

the Addendum “at any point during the original term of the retail installment sales

contract/lease agreement.” Id.

      Nothing in the Addendum required Defendants to return any amount of

monies to Plaintiff absent Plaintiff’s cancellation of the Addendum during the

term of the RISC. And, Plaintiff does not plead that he made a request to cancel

the Addendum during the term of the RISC. Indeed, Plaintiff does not dispute that

he made no such request. Thus, under the clear terms of the Addendum and the

facts of this case, Defendants owed Plaintiff no refund.

      We decline Plaintiff’s invitation to treat the Addendum as a contract for

insurance or to read into it obligations not set forth in the terms of the document.

      AFFIRMED.




                                          4